 1                                                        HONORABLE RICHARD A. JONES
 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                        Cause No. CR18-049 RAJ
 9                 Plaintiff,                         ORDER GRANTING
10                                                    MOTION TO SEAL
            vs.
11   BRADFORD MARSELAS JOHNSON,
12                 Defendant.
13

14
            THIS MATTER having come before the Court on the Motion to Seal of the
15
     Defendant above-named, and good cause appearing,
16
            NOW THEREFORE it is ORDERED that Defendant’s Motion to Seal (Dkt. #215)
17   is GRANTED. The Praecipe to the Defendant’s Sentencing Memorandum and the
18   Exhibits attached thereto shall remain filed under seal.

19          DATED this 6th day of December, 2019.

20

21
                                                      A
                                                      The Honorable Richard A. Jones
22                                                    United States District Judge

23


      ORDER GRANTING                                                              Gilbert H. Levy
      MOTION TO SEAL - 1                                                                  Attorney at Law
                                                                                   2125 Western Avenue, Ste 330
                                                                                    Seattle, Washington 98121
                                                                                (206) 443-0670 Fax: (866) 471-6818
